DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 13, 15, and 21 are objected to because of the following informalities:  in claim 1, there are two (;;), the line in “line-the” and “components-“, and the spacing in the limitation “estimating intersection line-the intersection line indicating the illumination components- of the visual spaces”. Claims 13, 15, and 21 cannot depend on them self’s. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 – 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 21 - 32 of U.S. Patent No. Kim et al US 11,245,856. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this application are broader than the claims in patent 11, 245,856.

Regarding claim 20 Kim et al US 11,245,856 discloses of applicant’s an image processing apparatus, comprising: a processor configured to receive an image including frames captured over time in a light environment including an alternating current (AC) light, to estimate visual spaces of AC pixels in the image, to estimate intersection line of the visual spaces, and to estimate information of the AC light included in the image based on the intersection line, and to process the image based on the information of the AC light (claim 19, An image processing apparatus, comprising: a processor configured to receive an image including frames captured over time in a light environment including an alternating current (AC) light, to estimate visual spaces of the AC pixels based on values of the AC pixels included in the frames, to estimate intersection lines of the visual spaces, and to estimate information of the AC light included in the image based on the determined intersection line, and to process the image based on the information of the AC light).

Regarding claim 21 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to extract the AC pixels corresponding to the AC light from pixels in the image (claim 19, to extract the AC pixels corresponding to the AC light from pixels in the image).

Regarding claim 22 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to estimate dichromatic planes of the AC pixels based on a dichromatic model (claim 21, wherein the processor is further configured to estimate dichromatic planes of the AC pixels based on a dichromatic model).

Regarding claim 23 Kim et al US 11,245,856 discloses of applicant’s wherein the values of the AC pixels comprise red component values, green component values, and blue components of the AC pixels, and the processor is further configured to estimate the visual spaces based on a linear combination of the red component values, the green component values, and the blue component values of the AC pixels in the frames (claim 22, wherein the values of the AC pixels comprise red component values, green component values, and blue components of the AC pixels, and the processor is further configured to estimate the visual spaces based on a linear combination of the red component values, the green component values, and the blue component values of the AC pixels in the frames).

Regarding claim 24 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to extract parameters of the visual spaces that minimize vertical distances between a plane and the values of the AC pixels in the frames (claim 23, wherein the processor is further configured to extract parameters of the visual spaces that minimize vertical distances between a plane and the values of the AC pixels in the frames).

Regarding claim 25 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to estimate color information of the AC light (claim 24, wherein the processor is further configured to estimate color information of the AC light).

Regarding claim 26 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to correct a color of the image based on color information of the AC light (claim 25, wherein the processor is further configured to correct a color of the image based on color information of the AC light).

Regarding claim 27 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to extract, as the AC pixels, pixels showing a signal distortion by noise which is less than a threshold, from the pixels (claim 26, wherein the processor is further configured to extract, as the AC pixels, pixels showing a signal distortion by noise which is less than a threshold, from the pixels).

Regarding claim 28 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to extract the AC pixels based on variations of values of the pixels included in the frames (claim 27, wherein the processor is further configured to extract the AC pixels based on variations of values of the pixels included in the frames).

Regarding claim 29 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to model values of the pixels in the frames into a sinusoid, to calculate respective differences between the pixel values of the modeled sinusoid and the values of the pixels in the frames, and to extract, as the AC pixels from the pixels, pixels having sum of the calculated differences lesser than a threshold (claim 28, wherein the processor is further configured to model values of the pixels in the frames into a sinusoid, to calculate respective differences between the pixel values of the modeled sinusoid and the values of the pixels in the frames, and to extract, as the AC pixels from the pixels, pixels having sum of the calculated differences lesser than a threshold).

Regarding claim 30 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to model the values of the pixels included in the frames into the sinusoid based on a Gauss-Newton method (claim 29, wherein the processor is further configured to model the values of the pixels included in the frames into the sinusoid based on a Gauss-Newton method).

Regarding claim 31 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to determine light vector candidates corresponding to the AC light based on the visual spaces, to determine a light vector from among the light vector candidates, based on prior information of the AC light, and to estimate the information of the AC light based on the light vector (claim 30, wherein the processor is further configured to determine light vector candidates corresponding to the AC light based on the visual spaces, to determine a light vector from among the light vector candidates, based on prior information of the AC light, and to estimate the information of the AC light based on the light vector).

Regarding claim 32 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to determine the intersection line that minimizes a cost function, from among the intersection lines (claim 19, to determine an intersection line that minimises a cost function, from among the intersection lines).

Regarding claim 33 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to determine the intersection line based on a maximum a posteriori probability (MAP) estimation (claim 31, wherein the processor is further configured to determine the intersection line based on a maximum a posteriori probability (MAP) estimation).

Regarding claim 34 Kim et al US 11,245,856 discloses of applicant’s wherein the processor is further configured to calculate probabilities of the intersection lines being perpendicular to the visual spaces, and to determine an intersection line which minimizes a cost function, from among the intersection lines, based on prior information of the AC light and the probabilities (claim 32, wherein the processor is further configured to calculate probabilities of the intersection lines being perpendicular to the visual spaces, and to determine an intersection line which minimizes a cost function, from among the intersection lines, based on prior information of the AC light and the probabilities).

Allowable Subject Matter

Claims 1 – 19 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696